Case: 15-11078      Document: 00513638686         Page: 1    Date Filed: 08/16/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit
                                    No. 15-11078                                FILED
                                 Conference Calendar                      August 16, 2016
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

DANTANA TANKSLEY,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:15-CR-38-1


Before REAVLEY, ELROD, and GRAVES, Circuit Judges.
PER CURIAM: *
       Appealing the judgment in a criminal case, Dantana Tanksley raises
arguments that are foreclosed by United States v. Alcantar, 733 F.3d 143, 145-
46 (5th Cir. 2013), United States v. Rose, 587 F.3d 695, 705 (5th Cir. 2009), and
United States v. Ford, 509 F.3d 714, 716-17 (5th Cir. 2007). In Alcantar, we
rejected the argument that Nat’l Fed’n of Indep. Bus. v. Sebelius, 132 S. Ct.
2566 (2012), affected our prior jurisprudence rejecting challenges to the


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-11078    Document: 00513638686     Page: 2   Date Filed: 08/16/2016


                                 No. 15-11078

constitutionality of 18 U.S.C. § 922(g)(1). 733 F.3d at 145-46. In Rose, we held
that Flores-Figueroa v. United States, 556 U.S. 646 (2009), did not alter the
proof required in a § 922(g)(1) case. 587 F.3d at 705. In Ford, we held that a
Texas conviction for possession with intent to deliver is a “controlled substance
offense.” 509 F.3d at 716-17.
      Accordingly, the Government’s motion for summary affirmance is
GRANTED, the alternative motion for an extension of time to file a brief is
DENIED, and the judgment of the district court is AFFIRMED.




                                       2